Citation Nr: 0026208	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for rib cage arthritis.

2.  Entitlement to an assignment of a disability evaluation 
higher than 50 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1973 to 
August 1984 and from November 1990 to June 1991.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Muskogee, Oklahoma, which, in part, denied 
entitlement to service connection for rib cage arthritis and 
continued a 50 percent evaluation for the veteran's service 
connected PTSD.


FINDINGS OF FACT

There is no competent medical evidence of a current rib cage 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for rib cage 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records indicate that the veteran was seen in 
December 1990 for complaints of rib pain from being hit by 
another player while playing football.  The assessment was 
costochondritis.  There was no further evidence of complaints 
of rib cage pain or treatment.  The veteran's separation 
examination dated April 1991 showed no complaints or 
diagnosis of a rib cage disability.

Post-service medical records do not show a diagnosis of rib 
cage arthritis or any disability relating to the rib cage.

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from a disability of 
the rib cage.  The Board cannot rely solely on the veteran's 
own statements because evidence of a current disability 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In consideration of the foregoing, the Board finds 
that the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim of entitlement to service 
connection for rib cage arthritis.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for rib cage arthritis is denied.


REMAND

The veteran claims that his service-connected PTSD is more 
disabling than currently evaluated.  This is an original 
claim placed in appellate status by a notice of disagreement 
(NOD) taking exception with the initial rating award.  
Accordingly, his claim must be deemed "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), and VA's duty to assist 
arises.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims). 
The Fenderson case requires consideration be given to stage 
ratings in claims arising out of the original grant of 
service connection.  The severity of the veteran's disability 
must be evaluated from the effective date of service 
connection through the present.  Fenderson, 12 Vet App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran filed his claim for PTSD in August 21, 1996.  By 
a rating decision dated February 1997 the RO granted service 
connection for PTSD based on the aftermath of combat he 
witnessed, and assigned a 50 percent evaluation effective 
August 21, 1996.  However, the Board first notes that it 
appears that the RO has only formally considered the rating 
criteria in effect after November 1996.  Effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders.  See 38 C.F.R. 
§§ 4.125-4.132 (1996); see also 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant will apply, absent congressional intent to 
the contrary.  See Karnes v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  However, these regulations cannot be applied 
prior to their effective date, see 38 U.S.C.A. § 5110(g).

Under the circumstances, the veteran's increased rating claim 
must also be reviewed by the RO in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claim was filed.  Also, consideration must be given to the 
application of staged ratings.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should adjudicate the issue of 
entitlement to an assignment of a higher 
disability evaluation for PTSD under both 
the old and the revised regulations 
pertaining to rating of psychiatric 
disorders, the latter to take effect only 
from November 7, 1996.  Also, the RO is 
to consider the application of stage 
ratings as set forth in Fenderson, supra.  
Should the decision remain adverse to the 
veteran, he and his representative, 
should be furnished with a Supplemental 
Statement of the Case citing the old and 
new criteria for rating psychiatric 
disorders prior to and after November 7, 
1997, and be afforded the opportunity to 
respond.


The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________
	BRUCE KANNEE
                                                  Veterans 
Law Judge
Board of Veterans' Appeals

 
- 7 -


- 1 -


